Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2021 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                Claim 1 is directed towards a method, thus meeting the Step 1 criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities or behaviors, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: identifying an ad insertion opportunity in which an underlying advertisement is available for replacement by an addressable advertisement/determining a first expected revenue corresponding to presentation of the addressable advertisement and a first expected cost corresponding to presentation of the addressable advertisement, wherein the first expected cost is based on a current pacing of an advertisement campaign of the addressable advertisement/determining a second expected revenue corresponding to presentation of the underlying advertisement and a second expected cost corresponding to presentation of the underlying advertisement, wherein the second expected cost is based on a current pacing of an advertisement campaign of the underlying advertisement/determining an expected value of the ad insertion based on the first and second expected revenues and the first and second expected costs/causing performance of the ad insertion based on the expected value. The claimed invention also recites the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: determining a first/second expected revenue and a first expected cost/second cost, wherein the first/second expected cost are based on a current pacing of an advertisement campaign, determining an expected value of the ad insertion based on the first and second expected revenues and the first and second expected costs.
 The claimed invention further recites the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: determining a first expected revenue corresponding to presentation of the ad and a first expected cost corresponding to presentation of the ad, wherein the first expected cost is based on a current pacing of an ad campaign of the ad/ determining a second expected revenue corresponding to presentation of the underlying ad and a second expected cost corresponding to presentation of the underlying ad, wherein the second expected cost is based on a current pacing of an ad campaign of the underlying ad/determining an expected value of the ad insertion based on the first and second expected revenues and costs. These claimed limitations, under their broadest reasonable interpretation, cover performance in the mind but for the recitation of generic computing elements – see below, and thus are still in the mental process category. 
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional element of a computing system, which represents a generic computing element.  The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the computing system represents a generic computing element; it is recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 11, 16 are directed to a system and computer-readable medium, thus meeting the Step 1 eligibility criterion. They comprise similar limitations to those of Claim 1, and recite the same abstract idea as Claim 1.  The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.
 Remaining dependent claims 2-10, 12-15, 17-20 further include the additional limitation of data gathering (‘receiving user input that controls the slope of the curve plotted on the graph’), which represents insignificant extra-solution activity; it does not, alone or in combination with the other additional elements, represent significantly more than the abstract idea itself, nor does it integrate the judicial exception into a practical application. The claims further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As per MPEP 2161.01: “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. ..If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” Claim 8 includes the limitation of “determining the first or second expected costs comprises determining the first or second expected costs based on the selected risk profile”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention – i.e. the Spec. does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function of how the expected cost is determined based on the risk profile in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. Appropriate correction and/or clarification is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 11, 16 are rejected under 35 U.S.C.102 (a)(1) as being unpatentable over Merriman et al. (20020099600).
As per Claims 1, 11, 16, Merriman discloses a method, system and computer-readable medium comprising:
identifying, by a computing system, an ad insertion opportunity in which an underlying advertisement is available for replacement by an addressable advertisement;  (at least: para 10)
determining, by the computing system, a first expected revenue corresponding to presentation of the addressable advertisement and a first expected cost corresponding to presentation of the addressable advertisement, wherein the first expected cost is based on a current pacing of an advertisement campaign of the addressable advertisement;  (at least: para 42. Cost takes into account the ad campaign pacing – at least para 4-5)
determining, by the computing system, a second expected revenue corresponding to presentation of the underlying advertisement and a second expected cost corresponding to presentation of the underlying advertisement, wherein the second expected cost is based on a current pacing of an advertisement campaign of the underlying advertisement;  (at least: para 42. Cost takes into account the ad campaign pacing – at least para 4-5)
determining, by the computing system, an expected value of the ad insertion based on the first and second expected revenues and the first and second expected costs;  (at least: abstract, para 10, para 42)
causing, by the computing system, performance of the ad insertion based on the expected value  (at least: para 10, 42)
As per Claim 2, Merriman discloses:
determining the first expected revenue comprises determining the first expected revenue based on a cost per mille (CPM) of the addressable advertisement, and determining the second expected revenue comprises determining the second expected revenue based on a CPM of the underlying advertisement.   (at least: para 4, 6, 68)

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, 17 are rejected under 35 U.S.C.103 as being unpatentable in view of Merriman et al. (20020099600) in further view of Kitts et al. (20160037201).
As per Claims 3, 12, 17, Merriman teaches determining an ad expected revenue – see above, and Kitts further teaches:
determining the first expected revenue comprises applying a first weight factor to the first expected revenue based on expected demographic information of a viewer, and determining the second expected revenue comprises applying a second weight factor to the second expected revenue based on the expected demographic information of the viewer.     (at least: fig 9 and associated text, para 23, para 161, para 201)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Merriman’s existing features, with Kitts’s feature of determining the first expected revenue comprises applying a first weight factor to the first expected revenue based on expected demographic information of a viewer, and determining the second expected revenue comprises applying a second weight factor to the second expected revenue based on the expected demographic information of the viewer, to allow for content targeting based on consumer demographics – Kitts, para 71.

Claims 4, 13, 18 are rejected under 35 U.S.C.103 as being unpatentable in view of Merriman et al. (20020099600) in further view of Subramanian et al. (10453078).
As per Claims 4, 13, 18, Merriman teaches determining an ad expected cost – see above, and Subramanian further teaches:
the first expected cost is higher when the current pacing of the advertisement campaign of the addressable advertisement is ahead of schedule than when the current pacing of the advertisement campaign of the addressable advertisement is behind schedule, and wherein the second expected cost is higher when the current pacing of the advertisement campaign of the underlying advertisement is ahead of schedule than when the current pacing of the advertisement campaign of the underlying advertisement is behind schedule.   ( at least: claim 4)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Merriman’s existing features, with Subramanian’s feature of the first expected cost is higher when the current pacing of the advertisement campaign of the addressable advertisement is ahead of schedule than when the current pacing of the advertisement campaign of the addressable advertisement is behind schedule, and wherein the second expected cost is higher when the current pacing of the advertisement campaign of the underlying advertisement is ahead of schedule than when the current pacing of the advertisement campaign of the underlying advertisement is behind schedule, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5, 14, 19 are rejected under 35 U.S.C.103 as being unpatentable in view of Merriman et al. (20020099600) in further view of Hughes et al. (20140278938).
As per Claims 5, 14, 19, Merriman teaches determining an ad expected cost associated with a first and second add – see above, and Hughes further teaches:
determining the first or second expected costs comprises determining the first or second expected costs based on a graph plotting cost versus a difference between a target number of advertisement impressions and a current number of advertisement impressions.  (at least: claims 5-7 – it teaches determining the expected costs through numerical calculations. It further teaches that “The foregoing detailed description has set forth a few of the many forms that the invention can take. It is intended that the foregoing detailed description be understood as an illustration of selected forms that the invention can take and not as a limitation to the definition of the invention. It is only the claims, including all equivalents that are intended to define the scope of this invention”, which inherently teaches that the numerical calculations associated with determining the expected costs could be visualized/plotted by the use of graph plotting.)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Merriman’s existing features, with Hughes’s feature of determining the first or second expected costs comprises determining the first or second expected costs based on a graph plotting cost versus a difference between a target number of advertisement impressions and a current number of advertisement impressions,  in order to predict the success of online ad campaigns and pricing campaigns based on predictions – Hughes, para 3.

Claims 6-7, 20 are rejected under 35 U.S.C.103 as being unpatentable in view of Merriman et al. (20020099600) in further view of Hughes et al. (20140278938), in further view of Hummel (20140372202).
As per Claims 6, 15, 20, Merriman teaches determining an ad expected cost associated with a first and second add – see above, and Hummel further teaches:
determining the first or second expected costs comprises determining the first or second expected costs based on a slope of a curve plotted on a graph.  (at least para 47: slope of the function specifies the cost, para 7: predicting includes using the loss function- i.e. slope- to reduce an expected cost.)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Merriman’s existing features, combined with Hughes’s existing feature, with Hummel’s feature of determining the first or second expected costs comprises determining the first or second expected costs based on a slope of a curve plotted on a graph, in order to select candidate content items based on their predicted performance measure – Hummel, Abstract.
As per Claim 7, Merriman in view of Hughes in further view of Hummel teach:
receiving a user input that controls the slope of the curve plotted on the graph.  (Hummel, at least: para 86- user provides input to the computer, the user inputs generate a graph that includes a plotted function/slope that is associated with expected costs – at least fig2-3 and associated text, para 36)



 The prior art of record does not teach neither singly nor in combination the limitations of claims 8-10.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
5/24/2022